


Exhibit 10.4
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Agreement”) is made by and between Ramzi
Haidamus (“Executive”) and Dolby Laboratories, Inc., a Delaware corporation, and
its direct and indirect subsidiaries (together, the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).
RECITALS
WHEREAS, Executive was employed by the Company as an at-will employee;
WHEREAS, Executive signed an Employee Proprietary Rights and Non-Disclosure
Agreement with the Company on September 27, 1996 and on June 20, 1997, and an
Employee Proprietary Rights and Non-Disclosure Agreement and Conflict of
Interest Policy with the Company on March 8, 1999 (collectively the
“Confidentiality Agreements”);
WHEREAS, Executive signed a Policy Regarding Reporting of Financial and
Accounting Concerns, an Acknowledgement of Receipt of Code of Business Conduct
and Ethics, and an Employee Handbook (collectively the “Business Policies”);
WHEREAS, the Company and Executive have entered into Stock Option Agreements,
dated March 16, 2009, December 15, 2011, August 15, 2012 and December 21, 2012,
granting Executive options to purchase shares of the Company’s common stock and
the Company and Executive have entered into Restricted Stock Unit Agreements
dated February 8, 2010, December 15, 2010, December 15, 2011, August 10, 2012,
August 15, 2012 and December 21, 2012, representing the contingent right of
Executive to receive shares of the Company’s common stock upon vesting, subject
to the terms and conditions of the Company’s 2005 Stock Plan, Stock Option
Agreements and Restricted Stock Unit Agreements (collectively the “Stock
Agreements”);
WHEREAS, the Executive’s employment with the Company will terminate effective
the earlier of i) March 31, 2014; or ii) the date on which Executive engages in
New Employment (as defined in Paragraph 1.b. herein), without the Company’s
Consent (as defined in Paragraph 1.c. herein) (in either case, the “Separation
Date”);
WHEREAS, Executive will continue to perform services for the Company through and
including the date the Parties sign the Agreement (the “Transition Commencement
Date”), except as otherwise requested by the Company, after which Executive will
continue to provide certain transitional services as set forth in Paragraph 1(a)
as an employee of the Company through and including the Separation Date (the
“Transition Services”); and
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:




--------------------------------------------------------------------------------






COVENANTS


1.Transition Services. The Parties agree that Executive shall remain employed by
the Company (but shall no longer be an officer of the Company) between the
Transition Commencement Date and the Separation Date for the limited purpose of
transitioning Executive’s duties, subject to Executive’s compliance with the
terms of this Agreement, the Confidentiality Agreements, and the Business
Policies, including but not limited to the Company’s Code of Conduct, and any
other Company policies governing employee conduct (the “Transition Period”).


a.    Transition Period Duties. During the Transition Period, Executive agrees
to provide assistance with respect to the Company’s transition to new management
as reasonably requested by the Company. Executive agrees to remain generally
accessible to the Company by phone, personal email, or other standard
communication means, and, upon reasonable notice in person, to cooperate with
the Company to the extent reasonably requested. During the Transition Period,
Executive acknowledges and agrees that he is not authorized to act as an agent
of the Company in any way outside the scope of Transition Services requested by
the Company.


b.    New Employment. Executive agrees to inform the Company within three (3)
days of any New Employment. Nothing in the previous paragraph shall prevent
Executive from engaging in New Employment during the Transition Period. However,
and except where Company has provided Consent, in the event that Executive
elects to engage in self-employment or accepts an offer to provide any work,
labor, services, or assistance to any other person or entity (other than for the
Company) whether as a compensated or uncompensated employee, contractor,
consultant, partner, investor, advisor, or otherwise (the “New Employment”)
prior to March 31, 2014, any consideration being provided to Executive by the
Company will immediately cease and he will not be eligible to receive any
further payments or benefits under this Agreement. Notwithstanding any provision
herein to the contrary, the term “New Employment” shall not include the
performance of any services without compensation or remuneration (other than
reimbursement of out of pocket expenses) provided to any charitable, educational
or religious organization or institution that is not-for-profit, provided that
such services are not inconsistent with the interests of the Company. In
addition, should Executive engage in New Employment before December 31, 2013
(without the Company’s Consent), he will no longer be eligible for the
consideration provided in exchange for the Supplemental Release, as defined
herein. Similarly, should Executive engage in New Employment before March 31,
2014 (without the Company’s Consent), he will no longer be eligible for the
consideration provided in exchange for the Final Release, as defined herein.


c.    Consent to New Employment. Notwithstanding the foregoing, Executive will
continue to be eligible to receive the consideration provided herein if the
Company consents in advance and in writing to such New Employment. The Company
will have the sole and absolute discretion with respect to whether to provide
such consent (the “Consent”).


d.    Termination for Cause. This Agreement does not alter the Company’s right
to terminate Executive for Cause. In the event that Executive is terminated for
Cause (as defined in the 2005 Stock Plan) all payments and benefits provided
under this Agreement and in exchange for the Transition Services that have not
already been earned will immediately cease and Executive will no longer be
eligible for the consideration provided in exchange for his execution and
non-revocation of the Supplemental Release or the Final Release.


2.    Consideration. Subject to the provisions of Section 1, Executive will be
entitled to the following:


a.    Transition Services Phase One Compensation. For the first three (3) months
following the Effective Date of this Agreement (“Phase 1”), the Company will
continue to pay Executive his current base salary, and Executive will remain
eligible for such standard Company-sponsored benefits as made generally
available to employees of the Company,




--------------------------------------------------------------------------------




except as amended herein and to the extent permitted under the terms of the
Company’s benefit plans. The Company agrees to pay Executive any accrued but
unused paid time off on the last day of Phase 1.


b.    Transition Services Phase Two Compensation. Following the third month
anniversary of the Effective Date of this Agreement through and including the
Separation Date (“Phase 2”), the Company agrees to pay Executive a part-time
salary in the amount of Ten Thousand Dollars ($10,000) per month. Executive will
remain eligible for such standard Company-sponsored benefits as made generally
available to employees of the Company during Phase 2, except as amended herein
and to the extent permitted under the terms of the Company’s benefit plans.


c.    Pro-Rata Performance Bonus. Provided Executive is an employee of the
Company at the time the Pro Rata Bonus is paid, Executive will remain eligible
to earn an annual bonus for the current fiscal year ending on or around
September 30, 2013, based upon achievement of the related performance metrics,
as determined by the Compensation Committee of the Board of Directors pursuant
to the terms of the 2013 Executive Annual Incentive Plan; provided however, that
Executive shall only be eligible to receive an annual bonus equal to fifty
percent (50%) of what he otherwise would have received had he remained a
full-time employee through the bonus payment date (the “Pro Rata Bonus”). The
Pro Rata Bonus will be paid at the time and manner in which such bonuses are
normally paid to senior executives of the Company. For purposes of clarity,
Executive will not be eligible to earn any bonuses after the close of the
current fiscal year.


d.    Equity Awards. The Parties agree that Executive’s Stock Agreements that
are subject to vesting will continue to vest during the Transition Period,
subject to the terms of the Agreement (provided that shares subject to the
August 2012 Awards shall only vest as provided in the Supplemental Release). The
exercise of Executive’s vested options and




--------------------------------------------------------------------------------




settlement of restricted stock unit award shares shall continue to be governed
by the terms and conditions of the Stock Agreements.


e.    Outplacement Services. Following the Effective Date of the Supplemental
Release (as defined in Paragraph 1.f.), the Company agrees to pay up to an
aggregate total of Twenty Five Thousand Dollars ($25,000) to (i) Right
Management Inc. and/or (ii) Executive Edge (together, the “Outplacement
Providers”) in relation to Executive’s personal use of the Outplacement
Providers’ transition, coaching, and/or outplacement services (the “Outplacement
Services”). Payment for Outplacement Services shall be made by the Company
directly to the Outplacement Providers.


f.    Supplemental Release. The Parties agree to sign the Supplemental Release
attached hereto as Exhibit A (the “Supplemental Release”). Provided that
Executive has signed the Supplemental Release, the Company agrees to
counter-sign the Supplemental Release on or after December 31, 2013, but no
later than January 22, 2014. Executive agrees he will not sign the Supplemental
Release until on or after December 31, 2013, and acknowledges and agrees that
any payments or benefits provided for under the Supplemental Release are
expressly conditioned upon his signing and not revoking the Supplemental
Release. In exchange for Executive’s execution and non-revocation of the
Supplemental Release, and subject to Executive’s continued employment with the
Company through December 31, 2013, the Company agrees to (i) pay Executive a
lump sum of Four Hundred Fifty Thousand Dollars ($450,000), less applicable
withholding; and (ii) accelerate certain equity awards as provided in the
Supplemental Release. The lump sum payment will be made to Executive within ten
(10) business days after the Effective Date of the Supplemental Release. For
purposes of clarity, Executive will not be eligible to receive the consideration
set forth in the Supplemental Release unless he complies fully with the terms of
this Agreement and remains employed by the Company through December 31, 2013.


g.    Final Release. In the event that Executive continues to provide Transition
Services for the Company after December 31, 2013, the Parties agree to sign a
final release in the form attached hereto as Exhibit B (the “Final Release”).
Executive agrees to sign and not to revoke the Final Release within 21 days of
the actual Separation Date, and acknowledges and agrees that any payments or
benefits provided for under the Final Release are expressly conditioned on his
signing and not revoking the Final Release. Provided that Executive has signed
the Final Release, the Company agrees to counter-sign the Final Release on or
after March 31, 2014, but no later than April 22, 2014. In exchange for
Executive’s execution and non-revocation of the Final Release, and subject to
Executive’s continued employment through March 31, 2014, the Company agrees to
pay Executive a lump sum payment of Forty-Two Thousand Dollars ($42,000), less
applicable withholding. The lump sum payment will be made to Executive within
ten (10) business days after the Effective Date of the Final Release. Executive
will not be eligible to receive the consideration set forth in the Final Release
unless he complies fully with the terms of this Agreement and remains employed
by the Company through March 31, 2014.


h.    Payments in Lieu of COBRA. Executive’s health, dental and vision insurance
benefits shall cease on the first day of Phase 2. In lieu of Company-subsidized
COBRA benefits, and payable whether or not Executive and his covered dependents
elect to receive COBRA benefits, commencing on the first day of Phase 2, the
Company shall pay Executive $3,500 per month, on the existing payroll schedule
applicable to officers of the Company, through the Separation Date.


3.    Other Benefits. Executive’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options and
restricted stock units, vacation, and paid time off, shall cease as of the
Separation Date, or earlier pursuant to the terms of such benefits and incidents
of employment.


4.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, restricted stock unit awards, vesting, and any and all other
benefits and




--------------------------------------------------------------------------------




compensation due to Executive. Executive further acknowledges and represents
that he has received any leave to which he was entitled or which he requested,
if any, under the California Family Rights Act and/or the Family Medical Leave
Act, and that he did not sustain any workplace injury, during his employment
with the Company.


5.    Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, stockholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Immigration Reform and Control Act, as amended; the Occupational Safety and
Health Act, as amended; the California Occupational Safety and Health Act, as
amended; the Age Discrimination in Employment Act of 1967; the Older Workers
Benefit Protection Act; the Employee Retirement Income Security Act of 1974; the
Worker Adjustment and Retraining Notification Act; the Family and Medical Leave
Act; the Sarbanes-Oxley Act of 2002; the Uniformed Services Employment and
Reemployment Rights Act; the California Family Rights Act; the California Labor
Code, except as prohibited by law; the California Workers’ Compensation Act,
except as prohibited by law; and the California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and




--------------------------------------------------------------------------------






h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Executive the right to recover any monetary damages against the
Company; Executive’s release of claims herein bars Executive from recovering
such monetary relief from the Company). Notwithstanding the foregoing, Executive
acknowledges that any and all disputed wage claims that are released herein
shall be subject to binding arbitration as provided herein, except as required
by applicable law. Executive represents that he has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this Paragraph.


6.    Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. The Parties agree that any changes to
this Agreement, whether material or immaterial, do not restart the running of
the 21-day period. Executive acknowledges and understands that revocation must
be accomplished by a written notification to the person executing this Agreement
on the Company’s behalf that is received prior to the Effective Date.


7.    California Civil Code Section 1542. Executive acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.


8.    No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Executive
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.






--------------------------------------------------------------------------------




9.    Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company. Executive further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.


10.    Confidentiality. Until such time that the Company has publicly disclosed
the terms of this Agreement, Executive agrees to maintain in complete confidence
the existence of this Agreement, the contents and terms of this Agreement, and
the consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). After the Company issues a current report on Form 8-K
announcing Executive’s planned separation from the Company or otherwise publicly
discloses the existence or any terms of this Agreement, (a) Executive is
thereafter not obligated to maintain the confidentiality of those terms of this
Agreement disclosed by the Company, and (b) Executive is permitted to disclose
during the Transition Period that he plans to amicably separate from the Company
pursuant to the terms of this Agreement. Except as required by law, Executive
may disclose Separation Information only to his immediate family members, the
Court in any proceedings to enforce the terms of this Agreement, Executive’s
attorney(s), and Executive’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties. Executive agrees that
he will not publicize, directly or indirectly, any Separation Information.


11.    Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreements, specifically including the provisions therein regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information. Executive further agrees that the Company may notify any new
employer about his obligations under the Confidentiality Agreements. Executive’s
signature below constitutes his certification under penalty of perjury that he
has returned all documents and other items provided to Executive by the Company,
developed or obtained by Executive in connection with his employment with the
Company, or otherwise belonging to the Company. If Executive has used any
personally owned computer, server, or e-mail system (the “Computer Systems”) to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, within ten (10) days after the
Separation Date, Executive shall permit the Company to inspect the Computer
Systems, provide the Company with a computer-useable copy of such information
and then permanently delete and expunge such Company confidential or proprietary
information from those Computer Systems. Executive further agrees to provide the
Company access to Executive’s system as requested to verify that the necessary
copying and/or deletion is done. Executive’s timely return of all such Company
documents and other property is a condition precedent to Executive’s receipt of
the severance benefits provided under this Agreement.


12.    No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance. If after the Separation Date, Executive
is subpoenaed or required by other legal process to assist the Company, or if
the Company requests such assistance, the Company shall reimburse Executive for
reasonable travel expenses, (including lodging and meals), upon Executive’s
submission of receipts and will negotiate in good faith with Executive to
establish a reasonable per diem rate of compensation payable to Executive in
exchange for any such assistance.


13.    Conflicts of Interest. Executive specifically acknowledges and agrees
that he continues to be bound by the Company’s Conflict of Interest Policy,
which he signed on March 8, 1999, through and including the Separation Date.
Common conflicts that must be avoided by Executive while providing Transition
Services to the Company include, but are not limited to: working for a
competitor, supplier, licensee or customer while employed by the Company;
engaging in self-




--------------------------------------------------------------------------------




employment in competition with the Company or soliciting competitors or
customers to participate in competing outside business relationship; or using
proprietary or confidential Company information for personal gain or to the
Company’s detriment. If Executive is unsure whether a certain transaction,
activity or relationship constitutes a conflict of interest he should discuss it
with the Company’s Chief Executive Officer for clarification.


14.    Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. In the event that any future employers require information
regarding Executive’s dates of employment with the Company, Executive shall
direct any inquiries by potential future employers to the Company’s human
resources department.


15.    Breach. In addition to the rights provided in Paragraph 25 below,
Executive acknowledges and agrees that any material breach of this Agreement,
unless such breach constitutes a legal action by Executive challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, or of any provision of the Confidentiality Agreements, shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Executive under this Agreement and to obtain damages, except as
provided by law, provided, however, that the Company shall not recover One
Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Executive under this Agreement and the
Confidentiality Agreements.


16.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


17.    Nonsolicitation. Executive agrees that for a period of twelve (12) months
immediately following the Separation Date, Executive shall not directly or
indirectly solicit any of the Company’s employees to leave their employment at
the Company.


18.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


19.    ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD




--------------------------------------------------------------------------------




ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.
THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING,
THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR
ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND
THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE
ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.


20.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or the
Company’s failure to withhold, or Executive’s delayed payment of federal or
state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys’ fees and costs.


21.    Section 409A. The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.


22.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


23.    No Representations. Executive represents that he has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Executive has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement.


24.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


25.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, and except as otherwise specified in Paragraph 19 herein, in the event
that either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
and reasonable attorneys’ fees incurred in connection with such an action.




--------------------------------------------------------------------------------






26.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreements, the Stock Agreements, and any
provisions of the Business Policies that inherently survive following a
separation from employment. Notwithstanding the foregoing, and for purposes of
clarity, Executive will continue to be bound by Company policies governing
employee conduct during the Transition Period, including but not limited to the
Company’s Code of Conduct and other Business Policies.


27.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and the Company’s Chief Executive Officer.


28.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. Executive consents
to personal and exclusive jurisdiction and venue in the State of California.


29.    Effective Date. Executive understands that this Agreement shall be null
and void if not executed by him within twenty one (21) days of the date this
Agreement is presented to him by the Company.  Each Party has seven (7) days
after that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Executive signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).


30.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


31.    Voluntary Execution of Agreement. Executive understands and agrees that
he executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




RAMZI HAIDAMUS, an individual






--------------------------------------------------------------------------------




Dated: March 27, 2013    /s/ RAMZI HAIDAMUS    
Ramzi Haidamus






DOLBY LABORATORIES, INC.


Dated: March 27, 2013    By /s/ ANDREW DAHLKEMPER    
Andrew Dahlkemper
SVP, Human Resources














--------------------------------------------------------------------------------






EXHIBIT A
SUPPLEMENTAL RELEASE AGREEMENT


In consideration for the mutual promises and consideration provided both herein
and in the Separation Agreement and Release executed on _______________, 201_
(the “Original Release”) between Ramzi Haidamus (“Executive”) and Dolby
Laboratories, Inc. (the “Company”) (collectively the “Parties”), the Parties
hereby extend by this supplemental release to any and all claims that may have
arisen during the Transition Period and Executive’s dated signature, below (the
“Supplemental Release”).


In the event that Executive engages in New Employment (as defined in the
Original Release) without the Company’s Consent before December 31, 2013, he
will not be eligible to receive the Consideration set forth in Paragraph 1 of
this Supplemental Release and any consideration payments and benefits being
provided to Executive pursuant to the Original Release that have not already
been earned will immediately cease.


1.Consideration. The following consideration is subject to Executive’s
compliance with the terms and conditions of the Original Release and this
Supplemental Release:


a.    Lump Sum Cash Payment. The Company agrees to pay Executive a lump sum of
Four Hundred Fifty Thousand Dollars ($450,000), less applicable withholding.
This payment will be made to Executive within ten (10) business days after the
Effective Date of this Supplemental Release.


b.    Vested Equity/Equity Acceleration. Subject to the terms of this
Supplemental Release, if Executive remains employed by the Company through
December 31, 2013, and has not engaged in New Employment prior to December 31,
2013, the Parties agree that for purposes of determining the number of shares of
the Company’s common stock that Executive is entitled to purchase from the
Company, pursuant to the exercise of outstanding options, or the number of
shares of the Company’s common stock that are settled pursuant to the Stock
Agreements, Executive will be considered to have vested in an aggregate of
169,822 options and restricted stock units as of December 31, 2013 and no more. 
Such vested share figure includes (a) 10,500 shares that shall be deemed vested
under that certain Restricted Stock Unit award for 21,000 shares granted on
August 15, 2012 and (b) 46,775 shares that shall be deemed vested under that
certain option agreement for 93,550 shares granted on August 15, 2012 (such
agreements the “August 2012 Awards”).  Executive acknowledges that regardless of
whether Executive continues to provide Transition Services following December
31, 2013, no additional shares will vest under the August 2012 Awards. For
purposes of clarity, other than the August 2012 Awards, the Parties agree that
Executive’s Stock Agreements that are subject to vesting will continue to vest
during the Transition Period, subject to the terms of the Original Release. The
exercise of Executive’s vested options and settlement of restricted stock unit
award shares (other than the August 2012 Awards) shall continue to be governed
by the terms and conditions of the Stock Agreements.


2.    Supplemental Release. The undersigned Parties expressly acknowledge and
agree that the terms of the Original Release shall apply equally to this
Supplemental Release and are incorporated herein. Executive agrees that the
foregoing consideration represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, stockholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”). Executive, on his own behalf and on
behalf of his respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Supplemental Release.






--------------------------------------------------------------------------------




3.    California Civil Code Section 1542. Executive acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Executive,
being aware of said code section, agrees to expressly waive any rights he may
have thereunder, as well as under any other statute or common law principles of
similar effect.


4.    ADEA Waiver. Executive further expressly understands and acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Executive understands and agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date he executes this Supplemental Release. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this
Supplemental Release; (b) he has twenty-one (21) days within which to consider
this Supplemental Release, by which time the Company must receive an executed
copy; (c) he has seven (7) days following his execution of this Supplemental
Release to revoke this Supplemental Release, and agrees that any such revocation
must be in a writing by email or federal express received by the Company by
midnight on the seventh day following Executive’s execution of this Supplemental
Release; (d) this Supplemental Release shall not be effective until after the
revocation period has expired; and (e) nothing in this Supplemental Release
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Supplemental
Release and returns it to the Company in less than the 21-day period identified
above, Executive hereby acknowledges that he has freely and voluntarily chosen
to waive the time period allotted for considering this Supplemental Release.


5.    Voluntary Execution of Supplemental Release. Executive understands and
agrees that he executed this Supplemental Release voluntarily, without any
duress or undue influence on the part or behalf of the Company or any third
party, with the full intent of releasing all of his claims against the Company
and any of the other Releasees. Executive acknowledges that: (a) he has read
this Supplemental Release; (b) he has been represented in the preparation,
negotiation, and execution of this Supplemental Release by legal counsel of his
own choice or has elected not to retain legal counsel; (c) he understands the
terms and consequences of this Supplemental Release and of the releases it
contains; and (d) he is fully aware of the legal and binding effect of this
Supplemental Release.


6.    Effective Date. Each Party has seven (7) days after that Party signs this
Supplemental Release to revoke it. This Supplemental Release will become
effective on the eighth (8th) day after Executive signed this Supplemental
Release, so long as it has been signed by the Parties and has not been revoked
by either Party before that date (the “Effective Date”).


IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.
RAMZI HAIDAMUS, an individual


Dated: ________________, 201__                    
Ramzi Haidamus






--------------------------------------------------------------------------------






DOLBY LABORATORIES, INC.


Dated: ________________, 201__    By             
Andrew Dahlkemper
SVP, Human Resources






--------------------------------------------------------------------------------






EXHIBIT B
FINAL RELEASE AGREEMENT


In consideration for the mutual promises and consideration provided both herein
and in the Separation Agreement and Release executed on _______________, 201___
(the “Original Release”) between Ramzi Haidamus (“Executive”) and Dolby
Laboratories, Inc. (the “Company”) (collectively the “Parties”), the Parties
hereby extend by this final release to any and all claims that may have arisen
during the Transition Period and Executive’s dated signature, below (the “Final
Release”).


In the event that Executive engages in New Employment (as defined in the
Original Release) without the Company’s Consent before March 31, 2014, he will
not be eligible to receive the Consideration set forth in Paragraph 1 of this
Final Release and any consideration payments and benefits being provided to
Executive pursuant to the Original Release that have not already been earned
will immediately cease.


1.    Consideration. Subject to Executive’s compliance with the terms and
conditions of the Original Release, the Company agrees to pay Executive a lump
sum of Forty-Two Thousand Dollars ($42,000), less applicable withholding. This
payment will be made to Executive within ten (10) business days after the
Effective Date of this Final Release.


2.    Vested Equity. Subject to the terms of this Final Release, if Executive
remains employed by the Company through March 31, 2014, and has not engaged in
New Employment prior to March 31, 2014, the Parties agree that for purposes of
determining the number of shares of the Company’s common stock that Executive is
entitled to purchase from the Company, pursuant to the exercise of outstanding
options, or the number of shares of the Company’s common stock that are settled
pursuant to the Stock Agreements, Executive will be considered to have vested in
186,883 options and restricted stock units as of March 31, 2014, and no more.
For purposes of clarity, other than the August 2012 Awards, the Parties agree
that Executive’s Stock Agreements that are subject to vesting will continue to
vest during the Transition Period, subject to the terms of the Original Release.
The exercise of Executive’s vested options and settlement of restricted stock
unit award shares (other than the August 2012 Awards) shall continue to be
governed by the terms and conditions of the Company’s Stock Agreements.


3.    Final Release. The undersigned Parties expressly acknowledge and agree
that the terms of the Original Release shall apply equally to this Final Release
and are incorporated herein. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, stockholders, administrators, affiliates, benefit
plans, plan administrators, insurers, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees




--------------------------------------------------------------------------------




arising from any omissions, acts, facts, or damages that have occurred up until
and including the date Executive signs this Final Release.


4.    California Civil Code Section 1542. Executive acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Executive,
being aware of said code section, agrees to expressly waive any rights he may
have thereunder, as well as under any other statute or common law principles of
similar effect.


5.    ADEA Waiver. Executive further expressly understands and acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Executive understands and agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date he executes this Final Release. Executive understands and acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which Executive was already entitled. Executive further understands
and acknowledges that he has been advised by this writing that: (a) he should
consult with an attorney prior to executing this Final Release; (b) he has
twenty-one (21) days within which to consider this Final Release, by which time
the Company must receive an executed copy; (c) he has seven (7) days following
his execution of this Final Release to revoke this Final Release, and agrees
that any such revocation must be in a writing by email or federal express
received by the Company by midnight on the seventh day following Executive’s
execution of this Final Release; (d) this Final Release shall not be effective
until after the revocation period has expired; and (e) nothing in this Final
Release prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this Final
Release and returns it to the Company in less than the 21-day period identified
above, Executive hereby acknowledges that he has freely and voluntarily chosen
to waive the time period allotted for considering this Final Release.


6.    Voluntary Execution of Final Release. Executive understands and agrees
that he executed this Final Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Executive acknowledges that: (a) he has read this Final Release; (b)
he has been represented in the preparation, negotiation, and execution of this
Final Release by legal counsel of his own choice or has elected not to retain
legal counsel; (c) he understands the terms and consequences of this Final
Release and of the releases it contains; and (d) he is fully aware of the legal
and binding effect of this Final Release.


7.    Effective Date. Each Party has seven (7) days after that Party signs this
Final Release to revoke it. This Final Release will become effective on the
eighth (8th) day after Executive signed this Final Release, so long as it has
been signed by the Parties and has not been revoked by either Party before that
date (the “Effective Date”).




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Final Release on the
respective dates set forth below.
RAMZI HAIDAMUS, an individual


Dated: ________________, 201__                    
Ramzi Haidamus




DOLBY LABORATORIES, INC.


Dated: ________________, 201__    By             
Andrew Dahlkemper
SVP, Human Resources






